
	
		I
		111th CONGRESS
		2d Session
		H. R. 6154
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2010
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify the
		  eligibility of certain veterans who serve in support of Operation New Dawn for
		  hospital care, medical services, and nursing home care provided by the
		  Department of Veterans Affairs.
	
	
		1.Eligibility of certain
			 veterans who serve in support of Operation New Dawn for hospital care, medical
			 services, and nursing home care provided by the Department of Veterans
			 AffairsSection 1710(e)(1)(D)
			 of title 38, United States Code, is amended—
			(1)by striking
			 Subject to paragraphs and inserting (i) Subject to
			 paragraphs; and
			(2)by adding at the
			 end the following new clause:
				
					(ii)Notwithstanding any determination of the
				Secretary under clause (i), for the purposes of such clause, service in support
				of Operation New Dawn shall be considered to be a service in a theater of
				combat operations during a period of
				war.
					.
			
